Citation Nr: 9905050	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-05 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to June 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).

In a July 1998 statement, the veteran indicated that he was 
withdrawing the issue of an increased rating for a right 
lower eyelid chalazion.  Therefore, the issue is as stated on 
the title page.


FINDING OF FACT

The veteran's varicose veins of the right leg are not 
manifested by varicosities of 1 centimeters or greater in 
diameter or by persistent edema. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
varicose veins of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.104, Diagnostic Code 7120 (1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 1958 rating decision, service connection was 
granted for varicose veins of the right leg, and a 10 percent 
disability rating was assigned.

The veteran was hospitalized in June 1963 and underwent vein 
stripping.

In an August 1963 rating decision, a temporary total 
convalescence rating was assigned, effective from June 13, 
1963, to July 31, 1963.

Subsequently, a 20 percent disability rating was assigned for 
varicose veins of the right leg in a May 1969 rating 
decision, effective April 9, 1968.  

In an April 1974 rating decision, a 10 percent disability 
rating was assigned for the disorder, effective July 1, 1974.

From 1990 to 1992, the veteran underwent several physical 
examinations, and on all of those examinations it was noted 
that there was no edema of the extremities.

On an August 1992 VA examination, the veteran had well-healed 
scars in the groin area and along the leg from his vein 
stripping.  The scars were nontender and nondisabling.  He 
had several small varicose veins in the calf area, with the 
largest one being one-half centimeters (cm.) in diameter.  
The varicose veins were nonthrombosed and not inflamed.  
There was no peripheral edema, significant hyperpigmentation, 
other skin ulceration, or significant skin changes.  The left 
leg did not have significant venous varicosities.  The 
assessment was a history of varicose veins, with mild 
varicose veins that were moderately symptomatic.

On an October 1992 VA orthopedic examination, it was noted 
that the veteran had some numbness in the right calf that was 
probably related to the vein surgery.

In an unappealed October 1992 rating decision, an increased 
rating for varicose veins of the right leg was denied.

The veteran underwent a physical examination in February 
1996.  There was no edema in the extremities.  In March 1996, 
however, pretibial edema was noted.  The veteran did not have 
any edema of the extremities during physical examinations in 
May 1996 and October 1996.  

On an April 1997 VA examination, the veteran complained of 
swelling of the right ankle and of his right leg 
intermittently going "dead."  The dorsalis pedis pulses 
were normal and symmetrical, but the posterior tibial pulses 
were asymmetrical.  There was 1+ pitting edema to the knees 
bilaterally, with the right lower extremity not being greater 
than the left one.  There were some surgical scars from the 
vein stripping.  The skin temperature and appearance were 
normal, except for the surgical scars.  A few varicose veins 
were present, but they were not prominent.  There was no 
cyanosis or clubbing.  The examination was otherwise 
unremarkable.  Although the veteran complained about his legs 
going "dead," no abnormalities with regard to that 
complaint were noted.  The diagnoses were the following: 
hypertension, under borderline control; bilateral distal leg 
edema; and status post varicose vein stripping, with ongoing 
symptomatic problems by history, but without objective 
evidence on the physical examination at this time of a worse 
vascular pathology on the right leg in comparison to the left 
leg.

In May 1997, the assessment was bilateral leg weakness; no 
edema was noted.

On a February 1998 VA examination, the veteran reported that 
he had been fitted with stockings and other measures, which 
he considered ineffective.  The extremities were equal in 
size and temperature.  The veteran complained of decreased 
sensation on light touch over the entire right lower 
extremity, and there were no obvious varicose veins of the 
thigh or the calf.  The dorsalis pedis, posterior tibial, and 
femoral pulses were equal and full.  There was evidence that 
the veteran had had edema in both ankles, with wrinkling of 
the skin around the ankles from previous swellings; however, 
there was currently no edema.  There were numerous 
hyperpigmented scars over both lower extremities.  The 
assessment was the following: treated hypertension; a history 
of varicose veins of the right lower extremity, with surgical 
treatment; and right L5 radiculopathy.

At a June 1998 hearing held at the RO, the veteran testified 
that he had intermittent swelling in the calf and ankle of 
the right leg.  Hearing Transcript (T.) 2.  He also said that 
his right leg was painful and fatigued easily.  Id. at 3-4.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Governing regulations 
include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that, effective January 12, 1998, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the cardiovascular system.  
62 Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. § 4.104).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  In the instant case, the RO provided notice 
to the veteran of the revised regulations in the March 1998 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-94 (1993).





Under the pre-January 12, 1998 rating criteria, the veteran 
is entitled to an evaluation of 10 percent for moderate 
symptomatology that is manifested by varicosities of 
superficial veins below the knees and with pain or cramping 
on exertion.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  
A 20 percent evaluation is warranted for moderately severe 
unilateral symptomatology that is manifested by the 
following: involvement of superficial veins above and below 
the knee, with varicosities of the long saphenous that ranged 
in size from 1 to 2 cm. in diameter; pain or cramping on 
exertion; and no involvement of the deep circulation.  Id.  A 
40 percent disability rating was warranted for severe 
unilateral symptomatology that is manifested by the 
following: involvement of superficial veins above and below 
the knee, with varicosities of the long saphenous that are 
over 2 cm. in diameter; marked distortion and sacculation; 
edema and episodes of ulceration; and no involvement of the 
deep circulation.  Id.  Severe varicosities of the 
superficial veins below the knee, which are manifested by 
ulceration, scarring, or discoloration and painful symptoms, 
will be rated as moderately severe.  Id. 

Under the January 12, 1998 revision, the veteran is entitled 
to an evaluation of 10 percent for symptomatology that is 
manifested by intermittent edema of the extremity or aching 
and fatigue in the leg after prolonged standing or walking, 
and that is relieved by elevation of the extremity or by use 
of compression hosiery.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (1998).  A 20 percent evaluation could be granted upon 
evidence of persistent edema, with or without beginning 
stasis pigmentation or eczema, which was incompletely 
relieved by elevation of the extremity.  Id.  A 40 percent 
disability rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  Id.

In this case, the April 1997 VA examiner noted that there 
were only a few varicose veins present and that they were not 
prominent.  That examination also revealed 



that, except for surgical scars, the skin temperature and 
appearance were normal and that there was no cyanosis or 
clubbing.  More important, on the February 1998 VA 
examination, there were no obvious varicose veins on the 
thigh or the calf.  Based on the latest two VA examinations, 
there is no persuasive evidence that the veteran has 
varicosities that are larger than 1 cm. in diameter.  Put 
another way, there is no persuasive evidence that any 
varicose veins, which are limited to below the knee, are 
severe or that any varicose veins, which involve superficial 
veins both below and above the knee, are moderately severe. 
Thus, under the old criteria, the preponderance of the 
evidence is against a rating greater than 10 percent.  See 38 
C.F.R. § 4.104, Diagnostic Code 7120 (1997).

Also, a higher disability rating under the new criteria is 
not warranted.  There is no persuasive evidence that the 
veteran has persistent edema.  In 1996, pretibial edema was 
only noted once.  On the April 1997 VA examination, there was 
edema, but it was not present the next month.  In addition, 
there was no current edema on the February 1998 VA 
examination.  Thus, under the revised criteria, the 
preponderance of the evidence is against a rating greater 
than 10 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1998). 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), including 38 C.F.R. § 4.10 (1998), whether or 
not they were raised by the veteran, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, the 
Board finds no basis upon which to assign a higher disability 
evaluation.  Additionally, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.  That 
regulation provides that, in exceptional circumstances where 
the schedular evaluations are found to be inadequate, the 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria.  The evidence in this case fails 
to show that the veteran's service-connected varicose veins 
of the right leg, alone, cause any marked interference with 
employment or require frequent periods of hospitalization 
that render impractical the use of the regular schedular 
standards.



ORDER

An evaluation in excess of 10 percent for varicose veins of 
the right leg is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

